       Case 6:18-cv-00005-DWM Document 45 Filed 04/19/19 Page 1 of 4



Daniel J. Auerbach
BROWNING, KALECZYC, BERRY & HOVEN, P.C.
201 West Railroad St. Suite 300
Missoula, MT 59802
Telephone: 406.728.1694
Facsimile: 406.728.5475
daniel@bkbh.com

Martin J. Bishop (pro hac vice)
Rebecca R. Hanson (pro hac vice)
Meredith A. Shippee (pro hac vice)
REED SMITH LLP
10 South Wacker Drive, 40th Floor
Chicago, IL 60606
Telephone: (312) 207-1000
Facsimile: (312) 207-6400
mbishop@reedsmith.com
rhanson@reedsmith.com
mshippee@reedsmith.com

Attorneys for Defendant Health Care Service Corporation


                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION


JESSICA U.,

             Plaintiff,                    Case No.: No. 6:18-cv-00005

v.
                                          DEFENDANT’S MOTION FOR
HEALTHCARE SERVICE                        SUMMARY JUDGMENT
CORPORATION d/b/a BLUE CROSS
AND BLUE SHIELD OF
MONTANA,

                     Defendant.
       Case 6:18-cv-00005-DWM Document 45 Filed 04/19/19 Page 2 of 4



      Defendant Health Care Service Corporation, an Illinois mutual legal reserve

company operating in Montana as Blue Cross and Blue Shield of Montana

(“BCBSMT”), by and through its counsel, now moves this Court for summary

judgment pursuant to Federal Rule of Civil Procedure 56 on the claims asserted in

Plaintiff’s Complaint.   The reasons supporting this Motion are set forth in

BCBSMT’s accompanying Memorandum of Law in Support of Its Motion for

Summary Judgment, filed herewith this Motion.



          CERTIFICATE OF COMPLIANCE WITH LOCAL RULES

      Pursuant to Local Rule 7.1(c)(1), BCBSMT’s Counsel contacted Plaintiff’s

Counsel regarding the relief sought in BCBSMT’s Motion for Summary Judgment

on April 18, 2019, and Plaintiff’s Counsel confirmed that Plaintiff opposes the

Motion.
      Case 6:18-cv-00005-DWM Document 45 Filed 04/19/19 Page 3 of 4



Dated: April 19, 2019               Respectfully submitted,

                                    HEALTH CARE SERVICE
                                    CORPORATION, a divison of which is
                                    Blue Cross and Blue Shield of Montana

                                    By: /s/ Daniel J. Auerbach

                                       Daniel J. Auerbach
                                       Browning, Kaleczyc, Berry &
                                       Hoven, P.C.
                                       201 West Railroad Street, Suite 300
                                       Missoula, MT 59802
                                       Telephone: 406.728.1694
                                       Facsimile: 406.728.5475
                                       daniel@bkbh.com

                                       /s/ Meredith A. Shippee
                                       Martin J. Bishop (pro hac vice)
                                       Rebecca R. Hanson (pro hac vice)
                                       Meredith A. Shippee (pro hac vice)
                                       Reed Smith LLP
                                       10 South Wacker Drive, 40th Floor
                                       Chicago, IL 60606
                                       Telephone: 312.207.1000
                                       Facsimile: 312.207.6400
                                       mbishop@reedsmith.com
                                       rhanson@reedsmith.com
                                       mshippee@reedsmith.com

                                       Attorneys for Defendant Health
                                       Care Service Corporation
        Case 6:18-cv-00005-DWM Document 45 Filed 04/19/19 Page 4 of 4



                            CERTIFICATE OF SERVICE

      I hereby certify that, on April 19, 2019, a true copy of the foregoing

DEFENDANT’S MOTION FOR SUMMARY JUDGMENT was served via ECF

on all parties of record.


                                       /s/ Meredith A. Shippee
